﻿
I should like to congratulate you, Sir, on your election to the presidency at a time when the Organization stands at the threshold of opportunity and faces complex challenges. What is true for the Organization is true, too, for my country. In New Zealand 1990 marks 150 years since the foundations of our nation State were laid.
The basic compact, the Treaty of Waitangi, was signed in 1840 by the tribal chiefs of the country they referred to as Aotearoa, and by representatives of the British Crown on behalf of the new settlers in the country they called New Zealand. It was an agreement to live and work in co-operation. There are still significant challenges to our partnership - to honour broken promises and to redress historical wrongs. We are working for a society where ethnic and cultural differences are valued as strengths rather than rejected as weaknesses. We are trying to put our house in order.
The end of the cold war presents the United Nations with the opportunity in 1990 to put the global house in order, to make a fresh and reinvigorated commitment to the world's security. The Secretary-General reminded us in his annual report that a comprehensive approach to security is the very essence of the existence of the United Nations. New Zealand vigorously endorses that view, λ balanced and integrative approach to security - acknowledgement of our common security needs and of the role of the Unite Nations - is central to the protection of the interests of small countries. We believe that small countries have much to offer the United Nations. Many of the world's citizens live in small countries which have modest aspirations, which do not wish to engage in wars, and which cannot force their views on others. Indeed, the major security threats to our country and its immediate region, the islands of the South Pacific, are not military but rather environmental and economic.
New Zealand and the rest of the South Pacific are fortunate in that we are removed from areas of conflict or significant international tension. But we are by no means isolated. Global, economic, political and environmental developments can often impact sharply on small countries which are distant from the epicentre of world events, a commitment to the common security needs of the global community is important at a time like this when we all face the crisis in the Persian Gulf.
New Zealand has unreservedly condemned Iraq's aggression against a small neighbour and the repugnant actions taken against foreign nationals. The people most affected, of course, are the Kuwaitis themselves, who are suffering from an attempt by an aggressive neighbour to extinguish their country's independent existence. However, also experiencing immediate anguish are the many thousands of foreign nationals caught up in the crisis, especially those detained against their will. There are only a handful of New Zealanders amongst them, but the small number does not diminish the significance of their plight for the Government and people of New Zealand. We consider the continued holding of hostages to be an outrage and we urge Iraq to release all those detained and to respect immediately all the resolutions of the Security Council.  
Of course, a fundamental concern remains the dreadful possibility of a war that could escalate rapidly to encompass many countries and perhaps spread to other regions. The whole world has an interest in ensuring that does not occur and that a resort to armed conflict is avoided.
In that process, respect for the principles and values of the United Nations - and the use of its mechanisms by all of us - is essential. New Zealand indicated at an early stage to the United Nations Secretariat its readiness to contribute to any operations in the Gulf region under United Nations auspices. I confirm that offer today. In particular, New Zealand has demonstrated willingness and ability to contribute to United Nations peace-keeping operations. We have committed ourselves to the supply of food and medical assistance, and our aircraft have ferried some of the refugees from the area back to their home countries - Pakistan and the Philippines in particular. 
The Gulf crisis has illustrated vividly the potential for the United Nations to provide a swift, effective response to regional conflict. The achievement to date has been considerable.
This is the first opportunity for New Zealand to state its view of the Gulf crisis in the framework of the Organization, and I would like to add a cautionary note to what other speakers have said. We all understand the implications of a further escalation of the Gulf crisis. Against that background, it is vital that the support of all United Nations Members be sustained for collective responses. Care must be taken never to presume too much. It is after all the United Nations Members as a whole who, in Article 24: "confer on the Security Council primary responsibility for the maintenance of international peace and security". That act of conferral underpins all else. 

The actions in the past weeks in the Security Council in regard to that whole issue have truly historical significance. They establish precedents for practical responses to other and different regional conflicts or disputes. All of us - Security Council permanent members, non-permanent members, and non-Security Council members - are, I think, sufficiently clear about the importance of what is currently being achieved.
But we need to give more thought to how that process is undertaken. As a first step, there is room for improving among us all, and, irrespective of our place in the scheme of things, the sharing of information, perceptions and conclusions about how United Nations responses should best be formulated. Such a process is going to be indispensable in the longer run to achieving our shared purpose, big country and small, within the Organization. Our collective response to the present threats to global stability depends on a background of substantial achievement at and since the last session of the General Assembly.
The independence of Namibia, the signs of political progress in South Africa, the constructive steps towards a settlement in the Western Sahara, and the progress towards resolution of the situation in Cambodia together comprise a significant list of achievements. The gathering consensus among the five permanent members of the Security Council, and the new spirit that animates the relations between the super-Powers, are great achievements. But it is the tasks which remain that will provide the real test of the United Nation’s capabilities and of what the future will hold for us all.
That brings me back once again to common security. At a time when there has been so much hope expressed - and yet we still face such daunting problems - there is a need for increased commitment to strengthening the threads of our common security. Many hope that we are now witnessing the emergence of a new order. It is certainly time for it. 
But to achieve it we Must put away the old ways of thinking, the old ways of acting. We need a change of attitude towards what constitutes security. We need s new respect for our rapidly diminishing natural resources. We need an acknowledgment that human rights and freedoms depend not only on resolutions passed at international meetings, but on the implementation of decisions that will facilitate real economic choices for countries.
For many nations, particularly those of the South, the problems of trade, indebtedness and economic underdevelopment are enduring. Unless there are greater moves towards the liberalization of trade, there will be no real progress. In the General Agreement on Tariffs and Trade (GATT), the Uruguay Round of trade negotiations is nearing the deadline for its completion. New Zealand is pinning its hopes on its success. The prospects of new trade opportunities for all cannot be overrated.
This represents a last chance for GATT. In 40 years, the system has failed to produce an equitable trading environment for the majority of its members. In the area of agricultural trade, which is of principal concern to my country, GATT has been a singular disappointment. It has condoned protectionism and subsidization, principally by the major economic Powers, which have over the years corroded economic opportunity and potential for commodity-trading countries.
At a time when the idea of burden-sharing is gaining currency, we should reflect upon the fact that the burden of protectionism in several major industrialized economies has been carried by other countries. It is even more instructive to reflect that agricultural support and subsidization inside the countries of the Organisation for Economic Co-operation and Development was estimated for 1989 at $245 billion - six times the total of resources transferred by those countries to developing countries in that same year. 
The GATT outcome in December is the litmus test. The principal adjustments in that trade round will have to come from those more powerful economies whose influence has shaped, or misshaped, the trade rules for nearly half a century. At this very moment, those self-same countries have in their grasp the opportunity to effectively manage regional political security in our world in better and more imaginative ways than have ever boon contemplated previously. Resource transfers are needed not only address the endemic problems of economic underdevelopment, but also to assist in the attack on what has been only toe recently acknowledged - environmental degradation.
That is another	in which the interests of some countries are inextricably involved with the actions of others. It is an area where the embracing of the idea of common security is essential for survival. New Zealand's own immediate neighbours in the South Pacific provide ample demonstrations of that. Far from being a vast, uninhabited sea, the great South Pacific Ocean contains tens of thousands of islands, over 1,000 distinct languages, and a great variety of different cultures. But many of those are small islands, atoll countries whose very existence is threatened by the sea-level rise predictor it greenhouse gas emissions are not contained by industrialised countries.
The ecosystem of our marine environment is also threatened from the outside by the wanton stripping of resources and the dumping of wastes. The environmental security of the South Pacific is totally interdependent with that of the wider Asia-Pacific region and the global community. To preserve our environmental security we must have sustained political commitment to making hard decisions.
The United Nations has just begun preparations for the vitally important 1992 Conference on Environment and Development. New Zealand intends playing a full and constructive part, and our Government will be working with our non-governmental organizations to bring our country's perspective to the Conference. Assistance must be given to the developing countries, in particular to enable them to repair the environmental damage aggravated by poverty and to help them avoid reliance on environmentally destructive technologies. The General Assembly has a critical role in carrying forward the environmental debate, forming decisions upon which Governments can act.
The achievement last year of a significant resolution on driftnet fishing and the actions which have followed it provide ample proof of what can be achieved. We need to build upon that. Urgent measures must be taken in a number of areas, particularly to prevent climate change and preserve the earth's biodiversity.
Even though it has undoubtedly been triggered by a crisis situation, the increasing recognition of the need for international co-operation to preserve the environment is an encouraging sign of global support for new sorts of security policies. However, in the final analysis our common security also depends on maintaining and strengthening world peace. 
We all welcome the new opportunities offered by the end of the cold war. There has undoubtedly been major progress over the last year, in the conclusion of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, the agreement in principle on reductions in strategic nuclear weapons and the negotiations on conventional stability in Europe. But the most remarkable symbol of the end of the cold war is of course that from this week onwards there will be only one German delegation at the United Nations. The peaceful reunification of the German nation is a momentous achievement. We support unreservedly the efforts of the two major Powers and other countries involved in those processes. We look to a world ruled by peace and stability rather than by military confrontation. 
But, while we look to the future with greater hope, we must also do so without illusions. The crisis in the Gulf region reminds us all too starkly that the maintenance of peace requires a real commitment. We cannot assume that peace will happen as the inevitable result of historical trends. All of us - great Powers and small - share a responsibility to ensure that new opportunities become significant achievements.
Up till now the vigorous pursuit of conventional arms dealing has played a major part in the creation of conflicts. Governments cannot escape their responsibility to halt this proliferation. We in New Zealand are committed to playing a constructive and imaginative role in the disarmament process and in participating in achieving real security in our region and internationally.
New Zealand's commitment to peace-keeping is reflected in our involvement in the Middle East in the United Nations truce supervision operation and in the Iran-Iraq observer group, as well as in the non-United Nations peace-keeping operation in the Sinai. New Zealand police assisted with the transition to independence in Namibia. In our own region, we recently provided facilities to help with the negotiation and reconciliation of the dispute over the island of Bougainville in Papua New Guinea.
An important contribution made by the countries of our region to the global nuclear disarmament process has been the South Pacific Nuclear-Free Zone, endorsed overwhelmingly by the General Assembly last year. The Treaty complements the nuclear-free policies which New Zealand has adopted domestically. Two permanent members of the Security Council have given their formal commitment to this initiative by signing the relevant protocols of the Treaty. Two others have given assurances that their actions are not inconsistent with the Treaty's provisions. We urge all the nuclear-weapon States to make a formal commitment by signing the protocols to the Treaty.
The establishment of a South Pacific Nuclear-Free Zone has thrown into even sharper contrast the way France continues to test its nuclear weapons, in defiance of the wishes of the countries of the region. Our protests against testing by a nuclear Power in the South Pacific, outside its metropolitan territory, have been ignored. It is intolerable that a region which is com- .¿d to nuclear-free principles should be used as a test site for the development of nuclear-weapon technology. For a number of years New Zealand and Australia have sponsored draft resolutions in this Assembly calling for an end to the testing of all nuclear weapons. We shall be sponsoring such a draft resolution again this year.
More than any other single measure, a comprehensive test ban would help slow down the nuclear arms race. We ask the permanent members of the Security Council to respond to the overwhelming demand of the Assembly for the early achievement of a comprehensive test-ban treaty.
We share the concern of many Members of the Organisation about the possible spread of nuclear weapons to areas of tension such as the Middle East, North Asia or the Korean peninsula. The Treaty on the Non-proliferation of Nuclear Weapons is a vital part of the process of global nuclear disarmament. In this contest, we welcomed the widespread support evident at the recent Review Conference for stronger safeguards to restrict further the possible spread of nuclear weapons. It was a matter of great regret to us that it was not possible to have these and other important gains made by the Review Conference formally adopted in a Final Document. 
It is imperative to take other follow-up action to ensure that those gains are not now lost. It is most frustrating that there has been so little progress on banning nuclear testing, which we see as an important part of the Non-Proliferation Treaty bargain. Nevertheless, the stakes are too high to place this Treaty at risk.
One other aspect of disarmament that is currently the cause of considerable interest in our region is chemical weapons destruction. The decision by the United States and the Soviet Union to destroy most of their stocks of chemical weapons is welcome. Less welcome has been the United States decision to use an atoll in the Pacific Ocean for the destruction of some of its stocks. We certainly understand the need to destroy in site where possible and look forward to the day when existing stocks in our region are no more. But, along with other South Pacific countries, we are concerned that our region must not be viewed as a convenient disposal area far from the crowded cities of the countries which created the armaments. It is the clear view of our region that there should be no further transfer to the Pacific from outside of chemical weapon stocks for destruction. We have therefore welcomed the assurance to this end given to the South Pacific Forum by the United States. We shall continue to resist the idea of our region being used as a testing ground for nuclear weapons or for the dumping or disposal of nuclear or toxic waste. 
The threshold of challenge and of opportunity for the United Nations obliges us all to ensure that our Organisation is equal to new tasks. The system in many aspects reflects another world and another time. In 40 years new and significant players have become active in our world community of nations and their position in the scheme of things does need to be better acknowledged. Old enmities have subsided; divided countries are reuniting. The many smaller countries ponder how their interests are now best preserved in this scene of unprecedented change. 
It is necessary to have a system that better reflects a comprehensive view of our world's security, that allows clear decisions and, most importantly, that encourages faithful observance of agreed conventions. The General Assembly must strive for that, and we must all bear in mind the final beneficiaries of our actions - our children.
At a time when the United Nations is drawing attention to the needs of the children of the world, it is worth reminding ourselves that it is neither the technology nor the resource that is missing in the search to integrate environmental and developmental needs, to create a commonwealth of security for the next generation. What is missing is the political will. We all know that the bizarre reality is that solutions to the real and compelling needs of children, which have been discussed here in the past few days, could be found by reducing the bloated arms budgets of the world.
At this time of such great hope - and such great peril - perhaps we should also remember that those who will inherit our political bequests have simple needs. As we make decisions, choose to act or choose not to act, I would ask the question in the language of the Maori of Aotearoa, the language of my sons "Ha aha te taonga o Te Ao Gon?" - "What is the treasure of the new dawn?" And the answer is obvious: "Nga mokopuna, nos mokopuna. ma mokopuna" - "It is the children, it is the children".
